Citation Nr: 1227008	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, status post lumbar diskectomy (radicular symptoms not related to service).

2.  Entitlement to a compensable initial evaluation for recurrent skin rash disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  

In May 2010, the Veteran and two witnesses testified before a Decision Review Officer in Wichita, Kansas.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes forty (40) pages of VA clinical records which do not pertain to the Veteran, but rather to another Veteran of a different name and social security number.  The records have been highlighted, presumable by the RO, to emphasize clinical findings which would be pertinent to rating evaluations if they were the Veteran's records.  In addition, the RO, in the statement of the case (SOC) referenced these clinical findings in adjudicating the Veteran's claims.  The Board finds that a remand is warranted for the RO to reajudicate the claims without consideration of the misfiled documents, which the Board has removed from the claims file.

The Veteran's wife testified at the May 2010 DRO hearing that the Veteran had been going to a chiropractor, Dr. S.M., in Missoula on a weekly, or more than weekly, basis. (See DRO hearing transcript, page 5.)  The Veteran's accredited representative stated that he would obtain a release (VA Form 21-4142) for VA to obtain those records, and the DRO stated that she would get copies of the records.  VA Forms 21-4142 and chiropractic records are not associated with the claims file.  

The Veteran's wife also testified that the Veteran had been seen by Dr. C.F. from Saint [Alfonsus] and those records "should have been sent" in. (See DRO hearing transcript, page 6.)  No records from St. Alfonsus are associated with the claims file.  The Board acknowledges that the Veteran has already been requested to complete a VA Form 21-4142 on several occasions; however, as the claim is being remanded for readjudication, and as the Veteran's wife indicated that she thought the records had been sent in, the Veteran should be afforded another opportunity to submit records or authorization for VA to obtain them.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all treatment providers for a rash and for his back disability, to include chiropractor, Dr. S.M, in Missoula, and Dr. C.F. from St. Alfonsus.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, not already associated with the claims file, to include pertinent VA clinical records from October 2009 to present.  

2.  Thereafter, the RO should readjudicate the issues on appeal with consideration of all evidence received since the July 2010 supplemental statement of the case.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


